Case: 21-51006       Document: 00516260840            Page: 1      Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          March 30, 2022
                                     No. 21-51006
                                                                          Lyle W. Cayce
                                   Summary Calendar
                                                                               Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Antonino Lopez-Cervantez,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 4:21-CR-510-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Antonino Lopez-Cervantez appeals his conviction of illegal reentry
   after removal and his sentence of 16 months of imprisonment and three years
   of supervised release. He maintains that his sentence exceeds the statutory




          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-51006      Document: 00516260840           Page: 2   Date Filed: 03/30/2022




                                     No. 21-51006


   maximum because the enhanced penalty provisions of 8 U.S.C. § 1326(b) are
   unconstitutional.
          Lopez-Cervantez has filed an unopposed motion for summary dispo-
   sition and a letter brief correctly conceding that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553–54 (5th Cir. 2019). Lopez-Cervantez states that he
   has raised the issue only to preserve it for possible further review.
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the motion is GRANTED,
   and the judgment is AFFIRMED.




                                          2